DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Status of Application, Amendments and/or Claims
	The amendment of 12 August 2021 has been entered in full.  Claims 2, 4, 8, 9, 11, 18, and 19 are amended.  Claims 1, 5, 6, 13, and 14 are cancelled.
Claims 2-4, 7-12, and 15-20 are under consideration in the instant application.
Withdrawn Objections and/or Rejections
1.	The objections to claims 4, 8, 11, 18, and 19 as set forth at page 3 of the previous Office Action of 19 February 2021 are withdrawn in view of the amended claims (12 August 2021).
2.	The rejection of claims 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at page 4 of the previous Office Action of 19 February 2021 is withdrawn in view of amended claim 9 (12 August 20210.
withdrawn in view of the amended claims (12 August 2021).
4.	The rejection of claims 2, 5, 9, 12, and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as set forth at pages 6-8 of the previous Office Action of 19 February 2021 is withdrawn in view of amended claims 2 and 9 (12 August 2021).
5.	The rejection of claims 3 and 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as applied to claims 2, 5, 9, 12, 13, and further in view of Evans, J.C. (US 2006/0009721) as set forth at pages 9-10 of the previous Office Action of 19 February 2021 is withdrawn in view of amended claims 2 and 9 (12 August 2021).
6.	The rejection of claims 7, 8, 10, and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usukura, K. (U.S. Patent 4,323,061) and Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as applied to claims 2, 5, 9, 12, 13, and further in view of Kosow, P. (WO 97/28832) and Gorman et al. (US 2004/0101546) as set forth at pages 10-12 of the previous Office Action of 19 February 2021 is withdrawn in view of amended claims 2 and 9 (12 August 2021).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2-4, 7-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,277,837 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) and Evans, J.C. (US 2006/0009721). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of .  
	Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated lyophilized blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the hemostatic textile is in contact with a wound on an animal or human, hemostatic systems are activated in the animal or human.
Meanwhile, claim 1 of the ‘837 patent, for example, recites a hemostatic textile, comprising a material comprising glass fibers and raw or regenerated bamboo fibers co-woven or knitted together, wherein the relative amounts of said glass fibers and said raw or regenerated bamboo fibers range from about 0.1% to about 99.9% by weight glass fibers and from about 99.9% to about 0.1% by weight raw or regenerated bamboo fibers, based on the total weight of said textile; and thrombin or a fraction comprising thrombin; said hemostatic textile capable of activating hemostatic systems in the body when applied to a wound.  Claim 16 of the patent recites a hemostatic textile comprising a material comprising glass fibers and raw or regenerated bamboo fibers co-woven or knitted together, wherein the relative amounts of said glass fibers 
The claims of the ‘837 patent do not require that the hemostatic textile is sterilized; that glass fibers in the supporting bandage comprise continuous glass fibers; or that the glass fibers have a diameter of between 5 nanometers and 15 microns.
Mukherjee teaches that gamma radiation is used to sterilize linens, bandages, dressings, swaps, etc. for sterile use (page 29, 4th paragraph). Mukherjee discloses that "[t]he variety of such mass-produced health care items has now increased to such an extent that it is almost impossible to present a complete list" (page 29, 4th paragraph).  Mukherjee also states that “[t]he sterilization of medical products by ionizing radiation is a well-established industrial process in a number of technologically advanced countries" (page 32, last paragraph). These items are packed either individually or collectively in hermetically sealed plastic materials before sterilization by penetrating ionizing radiation (page 29, 4th paragraph).
Evans teaches a medical bandaging product comprising knitted fiberglass substrate and in inelastic low modulus polymeric yam (page 2, [0013], [0015]; page 3, [0038]). Evans teaches that that the fiberglass yams are formed from “E” glass fibers (page 1, [0001], [0008]; page 3, [0036]). It is noted that E glass is an aluminoborosilicate glass with high lime content, as evidenced by Ramachandran et al. (J Am Ceramic Soc 63(1-2): 1-3, 1980;; page 1, column 1, 2nd paragraph). E glass fibers are also about 7 microns in diameter and are continuous 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘837 claims by packaging and sterilizing the textile as taught by Mukherjee and by utilizing “E” glass (alumino-borosilicate) fibers as taught by Evans. The person of ordinary skill in the art would have been motivated to make those modifications (i) to ensure that the bandage is free from microbial contaminants prior to use (Mukherjee, page 28, 2nd paragraph) and (ii) because knitted fiberglass bandages and tapes formed from “E” glass fibers are common (Evans, page 1, [0001-0003]).  The person of ordinary skill in the art reasonably would have expected success because (i) medical instruments, bandages, and dressings were routinely packaged and sterilized and (ii) utilization of continuous glass fibers in bandages and tapes was not new at the time the invention was made.
	

8.	Claims 2-4, 7-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,377,467 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more .
Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated lyophilized blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the hemostatic textile is in contact with a wound on an animal or human, hemostatic systems are activated in the animal or human.
Claim 1 of the ‘467 patent recites a packaged hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein said textile material is within a sterilized package, said glass fibers have a diameter from 5 nanometers to 15 microns, and said secondary fibers comprise raw or regenerated bamboo fibers.  Claim 6 recites that the glass fibers comprise an alumino-borosilicate glass.  Claim 9 recites a packaged hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein said textile material is within a sterilized package, and said glass fibers are continuous filaments, and said secondary fibers comprise raw or regenerated bamboo fibers.  Claim 23 recites a hemostatic textile comprising a textile material comprising glass fibers co-woven or knitted with secondary fibers, wherein when said textile material is in contact with a 
The claims of the ‘467 patent do not require that the hemostatic textile is in a sterilized package. 
Mukherjee teaches that gamma radiation is used to sterilize linens, bandages, dressings, swaps, etc. for sterile use (page 29, 4th paragraph). Mukherjee discloses that "[t]he variety of such mass-produced health care items has now increased to such an extent that it is almost impossible to present a complete list" (page 29, 4th paragraph).  Mukherjee also states that “[t]he sterilization of medical products by ionizing radiation is a well-established industrial process in a number of technologically advanced countries" (page 32, last paragraph). These items are packed either individually or collectively in hermetically sealed plastic materials before sterilization by penetrating ionizing radiation (page 29, 4th paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘467 claims by sterilizing the packaged hemostatic textile as taught by Mukherjee. The person of ordinary skill in the art would have been motivated to make that modification ensure that the bandage is free from microbial contaminants prior to use (Mukherjee, page 28, 2nd paragraph). The person of ordinary skill in the art reasonably would have expected success because medical instruments, bandages, prima facie obvious over the prior art.


9.	Claims 2-4, 7-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,609,130, in view of Kosow et al. (WO 97/28832) and Gorman et al. (US 2004/0101546). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers.  The basis for this rejection is set forth at pages 18-21 of the previous Office Action of 19 February 2021 and is reiterated herein below for convenience.
	Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated lyophilized blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the hemostatic textile is in contact with a wound on an animal or human, hemostatic systems are activated in the animal or human.
	Meanwhile, claim 1 of the ‘130 patent recites a method of activating hemostatic systems in a body comprising applying a hemostatic textile to a wound, the hemostatic textile comprising 
The claims of the ‘130 patent do not recite that the hemostatic textile comprises thrombin or a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated lyophilized blood cells, fibrin, fibrinogen, and combinations thereof.  
Kosow discloses a hemostatic bandage comprising a carrier and sufficient coagulant constituents to allow blood clot formation, wherein the constituents are in an environment such that they react only when used (bottom of page 2 through the top of page 3). Kosow teaches that the bandage includes a substance which allows the coagulation constituents to adhere to the carrier (page 3, lines 2-5). Kosow teaches that the carrier may be nonabsorbable to be used externally, such as surgical gauze, clinical felt, polyurethane foam and other material commonly used in medical practice (page 3, lines 20-22). Kosow teaches that the carrier may be woven (page 4, lines 1-5). Kosow discloses that the coagulation constituents may be applied in a dried or powdered form and include (1) a thrombin component containing thrombin substances, or a mixture of such substances, (2) a fibrinogen component containing fibrinogen, fibrinogen-containing factor XIII, or a mixture of such substances (page 3, lines 27-31; page 4, lines 6-21). Kosow discloses that the mixture of 1 and 2 may contain additives such as calcium ions, antibiotics, or other anti-infection medicaments, vasoconstrictive substances, such as adrenaline, and/or growth factors (page 3, lines 31-33). The carrier is coated with a sticky, nonaqueous 
Gorman et al. disclose a woven or non-woven hemostatic wound dressing comprising a biocompatible, hemostatic, wound contacting and/or covering substrate comprising an aldehyde-
modified polysaccharide conjugated with a hemostatic agent, for example, thrombin, fibrinogen, or fibrin (page 2, [0016], [0019]). Gorman et al. teach a preferred concentration range of thrombin is from about 0.001 to about 0.1 percent by weight (page 5, [0046]). Gorman et al. also teach a preferred concentration range of fibrinogen or fibrin is from about 0.1 to about 50 percent by weight, with a more preferred concentration from about 2.5 to about 10 by weight (page 5, [0046]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘130 patent claims by utilizing thrombin, fibrinogen, and fibrin, as taught by Kosow and Gorman et al. It also would have been obvious to a person of ordinary skill in the art to try the thrombin, fibrinogen, and fibrin of Kosow and Gorman et al. in the glass-containing hemostatic textile of the ‘130 patent claims, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The person of ordinary skill in the art would have been motivated to make the modifications above to treat injuries, such wounds and bums, and because Kosow teaches that hemostatic bandages comprising a thrombin component and a fibrinogen component seal and heal wounds and may be stored for a lengthy period while maintaining efficacy (page 3, lines 13-15). The person of ordinary skill in the art reasonably would have . 


10.	Claims 2-4, 7-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,058,456, in view of Kosow et al. (WO 97/28832) and Gorman et al. (US 2004/0101546). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hemostatic textile comprising a material comprising a combination of glass fibers and one or more secondary fibers. The basis for this rejection is set forth at pages 21-24 of the previous Office Action of 19 February 2021 and is reiterated herein below for convenience.
Claim 2 of the instant application is directed to a packaged hemostatic textile comprising a textile material comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the textile is in contact with a wound on an animal or human, hemostatic systems are activated in an animal or human, and wherein the textile material is packaged in a sterilized package.  Claim 7 recites that the textile material comprises thrombin or a fraction containing thrombin.  Claim 8 recites that the textile material comprises a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated luophilized blood cells, fibrin, fibrinogen, and combinations thereof.  Claim 15 recites a hemostatic textile comprising glass fibers cowoven or knitted with bamboo rayon fibers, wherein when the hemostatic textile is in contact with a wound on an animal or human, hemostatic systems are activated in the animal or human.

The claims of the ‘456 patent do not specifically recite that the hemostatic textile comprises thrombin or a hemostatic agent selected from the group consisting of rehydrated lyophilized platelets, rehydrated lyophilized blood cells, fibrin, fibrinogen, and combinations thereof.  
Kosow discloses a hemostatic bandage comprising a carrier and sufficient coagulant constituents to allow blood clot formation, wherein the constituents are in an environment such that they react only when used (bottom of page 2 through the top of page 3). Kosow teaches that the bandage includes a substance which allows the coagulation constituents to adhere to the carrier (page 3, lines 2-5). Kosow teaches that the carrier may be nonabsorbable to be used externally, such as surgical gauze, clinical felt, polyurethane foam and other material commonly used in medical practice (page 3, lines 20-22). Kosow teaches that the carrier may be woven (page 4, lines 1-5). Kosow discloses that the coagulation constituents may be applied in a dried or powdered form and include (1) a thrombin component containing thrombin substances, or a mixture of such substances, (2) a fibrinogen component containing fibrinogen, fibrinogen-containing factor XIII, or a mixture of such substances (page 3, lines 27-31; page 4, lines 6-21). 
Gorman et al. disclose a woven or non-woven hemostatic wound dressing comprising a biocompatible, hemostatic, wound contacting and/or covering substrate comprising an aldehyde-
modified polysaccharide conjugated with a hemostatic agent, for example, thrombin, fibrinogen, or fibrin (page 2, [0016], [0019]). Gorman et al. teach a preferred concentration range of thrombin is from about 0.001 to about 0.1 percent by weight (page 5, [0046]). Gorman et al. also teach a preferred concentration range of fibrinogen or fibrin is from about 0.1 to about 50 percent by weight, with a more preferred concentration from about 2.5 to about 10 by weight (page 5, [0046]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the hemostatic textile of the ‘456 patent claims by utilizing thrombin, fibrinogen, and fibrin, as taught by Kosow and Gorman et al. It also would have been obvious to a person of ordinary skill in the art to try the thrombin, fibrinogen, and fibrin of Kosow and Gorman et al. in the glass-containing hemostatic textile of the ‘456 patent claims, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The person of ordinary skill in the art would have been motivated to make the modifications above to treat injuries, such wounds and bums, and because 


(i)	At page 6 of the Response of 12 August 2021, Applicant requests that these rejections be held in abeyance until the claims of the present application are otherwise found to be allowable.
	Applicant's argument has been fully considered.  The double patenting rejections discussed above are maintained and are the only remaining issues.  Thus, Applicant is encouraged to submit terminal disclaimers at Applicant's earliest convenience.



Conclusion
No claims are allowable.

The post-filing date art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kendall et al. U.S. Patent 11,051,986 (teach a knit hemostatic bandage comprising a continuous rayon fiber and a continuous glass fiber (columns 1-2); disclose the rayon may be bamboo rayon (column 2, lines 47-52); may include additional blood factors such as thrombin, lyophilized blood cells, lyophilized platelets, fibrin, fibrinogen (column 4, lines 1-27)).


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
27 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647